DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive.


Claim 6 was rejected in the previous Office action under 35 U.S.C. 103 as being unpatentable over Sato (United States Patent Application Publication No. US 2016/0061172 A1) in view of Kato et al. (United States Patent Application Publication No. US 2017/0217440 A1) [hereinafter “Kato”]. Regarding this rejection and the amendment to claim 6, Applicant contends the following (page 9 of Applicant’s reply):

    PNG
    media_image1.png
    551
    641
    media_image1.png
    Greyscale


Examiner notes that “a self-driving control unit restarts a power source of a vehicle after the self-driving control unit has stopped a power source” is not recited in amended claim 6. Rather, claim 6 recites “in response to determining that there is the another vehicle approaching the intersection, the self-driving control unit does not restart the power source.” That is, claim 6 does not require the self-driving control unit to restart the power source, only that in a certain scenario the self-driving control unit does not restart the power source. 
Moreover, the teachings of Sato are not relied upon to teach that the self-driving control unit “restarts a power source of a vehicle after the self-driving control unit has stopped a power source”, or that “in response to determining that there is the another vehicle approaching the intersection, the self-driving control unit does not restart the power source.” This limitation was previously found in original claim 8, which was rejected under 35 U.S.C. § 103 based on teachings of Tedesco et al. (US 2017/0350360 A1) [hereinafter “Tedesco”] (see pages 10-11 of the Non-Final Rejection dated 2/10/2022). 

Applicant further contends the following (page 10 of Applicant’s reply):

    PNG
    media_image2.png
    345
    638
    media_image2.png
    Greyscale


Again, as noted above, “a self-driving control unit restarts a power source of a vehicle after the self-driving control unit has stopped a power source” is not recited in amended claim 6. Rather, claim 6 recites “in response to determining that there is the another vehicle approaching the intersection, the self-driving control unit does not restart the power source.” That is, claim 6 does not require the self-driving control unit to restart the power source, only that in a certain scenario the self-driving control unit does not restart the power source.
Moreover, as noted above, Kato was not relied upon for teaching this limitation. Rather, this limitation was rejected under 35 U.S.C. § 103 based on teachings of Tedesco (see pages 10-11 of the Non-Final Rejection dated 2/10/2022).

Regarding Tedesco, Applicant contends the following (page 11 of Applicant’s reply):

    PNG
    media_image3.png
    370
    646
    media_image3.png
    Greyscale


Again, as noted above, “a self-driving control unit restarts a power source of a vehicle after the self-driving control unit has stopped a power source” is not recited in amended claim 6. Rather, claim 6 recites “in response to determining that there is the another vehicle approaching the intersection, the self-driving control unit does not restart the power source.” That is, claim 6 does not require the self-driving control unit to restart the power source, only that in a certain scenario the self-driving control unit does not restart the power source.
Regardless, as noted in the previous Office action, Tedesco teaches that once the engine is stopped with the vehicle stopped at the intersection, the engine is restarted when the driver releases the brake pedal ([0012]). However, when the driver releases the brake pedal but another vehicle is approaching the intersection and predicted to enter the path of travel of the host vehicle, the engine restart is not performed (see [0013]). As such, Tedesco does indeed teach ““a self-driving control unit restarts a power source of a vehicle after the self-driving control unit has stopped a power source”, even though this limitation is not found in claim 6. 

Applicant finally contends the following (page 11 of Applicant’s reply):

    PNG
    media_image4.png
    97
    620
    media_image4.png
    Greyscale


The teachings of Sato, Kato, and Tedesco were combined in the previous Office action in the rejections of original claims 8-9. Applicant has not specifically pointed out any alleged deficiencies in the combination, nor specifically addressed individual teachings of the references mapped to specific claim limitations. As such, Examiner asserts a prima facie case for obviousness has been established, and claim 6 stands rejected as presented below in this Office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (United States Patent Application Publication No. US 2016/0061172 A1) in view of Kato et al. (United States Patent Application Publication No. US 2017/0217440 A1) [hereinafter “Kato”] and Tedesco et al. (United States Patent Application Publication No. US 2017/0350360 A1) [hereinafter “Tedesco”].

Regarding claim 6, Sato teaches a vehicle control device (see Figures 1 and 9), comprising:
a self-driving control unit that executes self-driving by which an own vehicle is at least started and stopped without requiring an operation by a driver (running control apparatus 100; see at least [0021]-[0033], [0048]-[0049], and [0052]-[0057]); and
a detector (stereo camera 1) that detects a situation of an outside of the own vehicle, in which, when the own vehicle stops right before an intersection while the self-driving is executed, the self-driving control unit uses the detector to determine whether or not there is another vehicle approaching the intersection in a lane that is opposite to or intersects with a lane in which the own vehicle travels (see [0023]-[0033] and Figures 5-7), wherein
the self-driving control unit starts or stops the own vehicle based on a result of the determination (see at least [0021]-[0033] and [0048]-[0057]), wherein
the self-driving control unit stops the own vehicle before the own vehicle enters the intersection, and also stops a power source (see [0023]-[0033] and [0049]-[0056]). 

Sato does not expressly teach when the detector is not able to recognize a vehicle body of the another vehicle, the self-driving control unit determines whether or not there is the another vehicle based on how detected light is seen. Sato teaches “[a] headlamp of a crossing vehicle can be detected, a position of the crossing vehicle can be detected, and acceleration thereof is calculated, and therefore automatic engine stop necessity/unnecessity decision of the invention can be implemented” (see [0057]), but doesn’t explicitly teach the determination is based on “how detected light is seen.” 
Kato generally teaches a device and method for detecting an approach of another vehicle (see Abstract). Kato teaches a host vehicle is equipped with a camera 11, similar to the host vehicle taught by Sato. Kato further teaches the vehicle ECU 2 is configured to determine a time-series change in a luminance of a road surface due to another vehicle’s headlights to determine the presence of an approaching vehicle (see [0030]-[0039] and Figure 3). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Sato such that the self-driving control unit determines whether or not there is the another vehicle based on how detected light is seen when the outside detection unit is not able to recognize a vehicle body of the another vehicle, in view of Kato, as Kato teaches methodology to do so allows for the detection of an approaching vehicle that cannot be visually seen without the need of modified external infrastructure (see [0002]-[0010] of Kato). The resultant combination would allow the device of Sato to function as desired, as explained in paragraph [0057] of Sato. 

The combination of Sato and Kato does not expressly teach in response to determining that there is the another vehicle approaching the intersection, the self-driving control unit does not restart the power source. 
Tedesco generally also teaches a stop-start control system for controlling vehicle starting and stopping at an intersection (see Abstract). Similar to Sato, Tedesco teaches that after stopping the vehicle and the engine at the intersection, the engine is restarted when the driver releases the brake pedal (see [0012] of Tedesco and [0049] of Sato). Tedesco teaches that the system does not restart the engine if cameras on the host vehicle determine that an obstacle’s projected path of travel crosses the host vehicle’s projected path of travel in the intersection (see at least [0013]). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Sato and Kato such that in response to determining that there is the another vehicle approaching the intersection whose projected course crosses the projected path of travel of the own vehicle, the power source is not restarted, in view of Tedesco, as Tedesco teaches doing so prevents the potential occurrence of a collision in the intersection. 

Regarding claim 7, the combination of Sato, Kato, and Tedesco further teaches the self-driving control unit determines that there is the another vehicle approaching the intersection when an intensity of light of a headlamp of the another vehicle increases over time (see [0030]-[0039] of Kato). 

Regarding claim 9, the combination of Sato, Kato, and Tedesco further teaches in response to determining that there is the another vehicle approaching the intersection, the self-driving control unit determines whether a course of the another vehicle intersects or coincides with a course of the own vehicle, in response to determining that the course of the another vehicle does not intersect or coincide with the course of the own vehicle, the self-driving control unit restarts the power source, and in response to determining that the course of the another vehicle intersects or coincides with the course of the own vehicle, the self-driving control unit does not restart the power source (see [0012]-[0013] of Tedesco and the rejection of claim 6 above; note that the engine is only prevented from being restarted when an object is predicted to enter the projected path of travel of the own vehicle). 

Regarding claim 10, the combination of Sato, Kato, and Tedesco further teaches in response to determining that there is no vehicle approaching the intersection, the self-driving control unit restarts the power source (see [0012]-[0013] of Tedesco and the rejection of claim 6 above; note that the engine is only prevented from being restarted when an object is predicted to enter the projected path of travel of the own vehicle). 

Regarding claim 11, the combination of Sato, Kato, and Tedesco, as applied to claim 6 above, teaches a vehicle control device (see Figures 1 and 9 of Sato), comprising:
a self-driving control unit that executes self-driving by which an own vehicle is at least started and stopped without requiring an operation by a driver (running control apparatus 100 of Sato; see at least [0021]-[0033], [0048]-[0049], and [0052]-[0057] of Sato); and
one or more cameras (stereo camera 1 of Sato) that detect a situation of an outside of the own vehicle, in which, when the own vehicle stops right before an intersection while the self-driving is executed, the self-driving control unit uses the one or more cameras to determine whether or not there is another vehicle approaching the intersection in a lane that is opposite to or intersects with a lane in which the own vehicle travels (see [0023]-[0033] and Figures 5-7 of Sato), wherein
when the one or more cameras are not able to recognize a vehicle body of the another vehicle, the self-driving control unit determines whether or not there is the another vehicle based on how detected light is seen(see [0030]-[0039] and Figure 3 of Kato and the rejection of claim 6 above), and starts or stops the own vehicle based on a result of the determination (see at least [0021]-[0033] and [0048]-[0057] of Sato), wherein
the self-driving control unit stops the own vehicle before the own vehicle enters the intersection, and also stops a power source (see [0023]-[0033] and [0049]-[0056] of Sato), and
in response to determining that there is the another vehicle approaching the intersection, the self-driving control unit does not restart the power source (see [0013] of Tedesco and the rejection of claim 6 above).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669